Case 3:18-cv-01063-AJB-AGS Document 91-3 Filed 10/17/18 PageID.2174 Page 1 of 2




                                EXHIBIT       2
  {exhibils nos: I )
        Case 3:18-cv-01063-AJB-AGS Document 91-3 Filed 10/17/18 PageID.2175 Page 2 of 2



Stephen Watkins

From:                            Anton A. Ewing, JD <anton@antonewing.com>
Sent:                            Friday, October 12,2018 5:32 PM
To:                              Stephen Watkins
Cc:                              info@firstunionlending.com; cmariam@gordonrees.com; fansary@9rsm.com;
                                 jfarrar@ gordonrees.com; tapha m@ g rsm.com
Subject:                          Re: Ewing v. First Union, Arroyo, etc. - FRE 408



well, thanks for the humor

I literally fell out of my chair laughing

you obviously have me confused with some knucklehead.

Hi, my name is Anton Ewing. I sue telemarketers. I have a law degree and I have been doing this for over   3

years now. It is time for you to take me seriously.




--- WatkinsS@cmtlaw.com wrote:

From: Stephen Watkins <WatkinsS@cmtlaw.com>
To : " anton@antonewin g. com " <anton@arftonewing. com>
Subject: Re: Ewing v. First Union, Arroyo, etc. - FRE 408
Date: Fri, 12 Oct2018 23:53:38 +0000

I   am not kidding you.

Sent from my iPhone

on oct 12,2018, at 4:41PM, Anton A. Ewing, JD <anton@antonewinq wrote

           wait a minute

           you are writing on behalf of RFR?

           are you kidding me?




           Regards,

           Anton A. Ewing, JD


                                                              1
